Citation Nr: 0328614	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  99-14 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling. 

2.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the right shoulder, currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1968 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating determination of 
the New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's PTSD does not result in occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impairment of short-and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.

2. Severe muscle injury as a residual of a gunshot wound to 
the right shoulder has not been demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

2.  The criteria for an evaluation in excess of 30 percent 
for residuals of a gunshot wound to the right shoulder have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Codes 
5201, 5202, 5203, 5301 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  In this case, VA's 
duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the March 1998 rating 
determination, the May 1999 SOC, and the June 2002 SSOC, 
informed the appellant of the information and evidence needed 
to substantiate this claim.  Furthermore, in an October 2001 
letter, the RO informed the veteran of the VCAA.  It 
specifically notified the veteran of VA's duty to notify him 
about his claim, VA's duty to assist him in obtaining 
evidence for his claim, what information was still needed 
from the veteran, what had been done to help with his claim, 
where and when to send information or evidence, and what the 
evidence had to show to establish entitlement.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran was also afforded 
several VA examinations during the course of the appeal.  
Moreover, the veteran appeared at a personal hearing before 
the undersigned Law Judge in April 2003.  VA has met all VCAA 
duties.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2003), which require the evaluation of the complete 
medical history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).


PTSD

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  

Service connection is currently in effect for PTSD, which has 
been assigned a 30 percent evaluation.  

A 30 percent evaluation is to be assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 
38 C.F.R. §§ 4.125(a), 4.130 (2002).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

A review of the record demonstrates that the veteran 
requested service connection for PTSD in November 1997.  

In January 1998, the veteran was afforded a VA examination.  
At the time of the examination, the veteran reported that he 
was not on any medication for his PTSD.  He noted having 
chronic anxiety, depression, and survivor guilt.  He also 
stated that he was having recurrent intrusive recollections 
about traumatic combat experiences.  He further reported 
having dreams about these events and flashbacks brought on by 
the sound of aircraft, car backfires, and fireworks.  He 
noted making efforts to avoid activities or situations which 
would arouse these recollections.  The veteran indicated that 
he had diminished interest in significant activities and 
feelings of detachment and estrangement from others.  He also 
had a restricted range of affect.  Problems staying and 
falling asleep were also noted.  Irritability, outbursts of 
anger, difficulty concentrating, hypervigilance, and an 
exaggerated startle response were also present.  

Mental status examination revealed a tense, over-controlled 
gentleman who was alert, oriented times three, and in good 
contact.  There was no evidence of formal thought disorder or 
of any overt psychotic trends.  His speech was relevant, 
coherent, and logical.  His affect was restricted but 
appropriate to thought content.  Suicidal ideation was 
denied.  Judgment, insight, and memory were intact.  A 
diagnosis of PTSD was rendered.  The examiner described the 
veteran's GAF score as fair with some impairment in social 
relations and occupational functioning.  

In a March 1998 rating determination, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
evaluation.  

In his July 1999 substantive appeal, the veteran indicated 
that he had been attending the VA Outpatient Vet Center in 
Babylon since September 1997.  

Treatment records obtained from the Vet Center reveal that at 
the time of an August 1997 evaluation, the veteran reported 
an increase in symptoms since he had been laid off his job.  
He also reported that he and his wife had participated in a 
ministry to help others and that they had a foster daughter.  
His PTSD was assessed as being in the moderate range.  The 
veteran reported that he was concerned about his difficulty 
dealing with others and how it would affect his 
employability.  At the time of an August 1999 visit, the 
veteran was reported to be showing signs of depression.  He 
remained angry most of the time.  The veteran's self-esteem 
was noted to suffer when he lost his job.  At the time of a 
November 1999 visit, the veteran was noted to be stable and 
more verbal.  He terminated his program in December 1999.  A 
January 2000 closing summary indicated that his progress had 
been fair but stable.

In November 2001, the veteran was afforded a VA psychiatric 
examination.  At the time of the examination, the veteran was 
noted to be married.  He indicated that he stopped going to 
psychotherapy because he felt that it exacerbated his 
symptoms, including nightmares and flashbacks.  He had 
refused psychiatric treatment in the past and continued to do 
so.  He noted that he did not want to be on any psychotropic 
medications.  There was no history of psychiatric 
hospitalization.  

The veteran was noted to have lost his job of 20 years with 
Nabisco due to downsizing in 1996 or 1997.  He had taken a 
job as a sales representative with the Coca-Cola company 
which he liked because he was alone most of the time and 
could avoid conflicts with authority.  He lived with his wife 
and two adult sons.  He spent most of his time in his room, 
which he called his bunker.  He rode motorcycles with several 
other veteranss but kept away from most other social 
situations.  

The veteran reported having nightmares several times per 
month about being attacked in Vietnam.  He also had 
flashbacks, up to two times per day.  This affected his 
concentration and his ability to perform his job.  He also 
had anxiety attacks which occurred once or twice a month, the 
last occurring two weeks before the examination.  He noted 
that these caused him to avoid public gatherings.  He 
reported having periods of depression with passive suicidal 
ideation but no intent or plan.  The veteran described 
persistent feelings of unhappiness and lack of motivation.  
His relationship with his wife appeared to be somewhat 
distant and his wife complained about his agitation during 
nightmares.  The veteran indicated that he felt that he had 
to be in control of situations and that he stayed clear of 
many social contacts because he thought he might become 
violent.  

Mental status examination revealed the veteran to be neatly 
dressed, alert, and oriented.  His mood was mildly depressed 
with restricted but congruent affect.  His thinking was 
logical and goal oriented without evidence of underlying 
thought disorder.  He denied hallucinations and delusions.  
He described credible anxiety attacks but none occurred 
during the examination.  He admitted to occasional passive 
suicidal ideation but no intent or plan.  Long and short-term 
recall were intact and attention and concentration were 
adequate, although the veteran described disorientation and 
lapses in concentration because of flashbacks.  Judgment and 
insight were present.  

The examiner rendered a diagnosis of chronic PTSD and 
assigned a GAF score of 57 in the last two weeks and 55 to 59 
in the past year.  

At the time of his April 2003 hearing before the undersigned 
Law Judge, the veteran testified as to having trouble 
sleeping, finding it hard to go to sleep and then having 
fitful sleep.  He noted that his severe dreams had somewhat 
subsided.  He also reported having flashbacks and panic 
attacks two to three times per week.  The veteran testified 
that his stress had increased as a result of the Middle East 
conflict.  He noted that the weekend prior to the hearing, 
while he was driving he had an argument with his wife which 
nearly caused him to crash into the car in front of him.  The 
veteran reported staying to the back when around his extended 
family.  He noted that they were afraid he was gong to lose 
his temper.  He also testified that there had been an 
incident where he grabbed his son by the neck when his son 
was having an argument with his mother.  He noted that this 
affected his younger son as he had witnessed the whole 
incident and run into his room.  The veteran also reported 
having suicidal feelings on occasion.  The veteran indicated 
that he had not had any help with his PTSD for the past two 
years.  He stated that he had never taken any medication for 
his PTSD and that he refused to take any medication for it.  

The veteran testified that he could not move into a 
supervisory position at work because it was too detail 
oriented.  He also noted that he would forget to do a lot of 
things at work.  The veteran described his relationship with 
his immediate family as distant.  He stated that he did not 
have any problems with his co-workers because his job 
required him to spend a lot of time by himself.  The veteran 
indicated that his wife had told him he was depressed.  He 
noted that he had had a verbal altercation with his 
supervisor and walked out of the room.  He reported that he 
had recently begun to think about Vietnam again as a result 
of the Middle East crisis.  

The veteran's symptoms do not meet the criteria for a higher 
evaluation.  The evidence of record does not show the veteran 
to have occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and-long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

At the time of his January 1998 VA examination, the veteran's 
affect was restricted but appropriate to thought content.  At 
the time of his November 2001 VA examination, the veteran's 
mood was described as only mildly depressed while his affect 
was noted to be restricted but congruent.  At the time of his 
January 1998 VA examination, his speech was noted to be 
relevant, coherent and logical.  There were also no findings 
of impaired speech in any outpatient treatment records.  
There were also no problems reported with veteran's speech at 
the time of his November 2001 VA examination.  There have 
also been no findings of being unable to understand complex 
commands.  The veteran's concentration was described as 
adequate at the time of the November 2001 VA examination.  

While the veteran has testified as to having retention 
problems when it comes to following orders at work and 
performing some tasks, long and short term memory were found 
to be intact and concentration was found to be adequate at 
the time of the November 2001 VA examination.  The veteran's 
memory was noted to be intact at the time of his January 1998 
VA examination.  As to judgment and abstract thinking, the 
Board notes that the veteran's judgment and insight were 
found to be intact at the time of the January 1998 VA 
examination and that judgment and insight were found to be 
present at the time of the November 2001 VA examination.  As 
to disturbances of motivation and mood, the Board notes that 
the veteran was described as only mildly depressed at the 
time of his November 2001 VA examination.  

While the Board notes that the veteran has reported that his 
PTSD prevents him from performing in a supervisory capacity, 
the Board notes that he was employed by Nabisco for over 
twenty tears, having lost his job to downsizing, and that he 
remains employed in a job which he likes as a sales 
representative for the Coca-Cola Company.  

As to his family relationship, the Board observes that while 
the veteran has described his relationship with his immediate 
family as distant, he continues to remain married and live in 
the same household as his wife and children.  While the Board 
notes that the veteran has described some incidents of 
violence and irritability with his family, he continues to 
remain married.  

Moreover, the January 1998 VA examiner described the 
veteran's GAF score to be fair with only some impairment in 
social and occupational functioning.  The veteran's PTSD was 
also described as only moderate at the time of his August 
1997 VetCenter intake evaluation.  Furthermore, at the time 
of the veteran's November 2001 VA examination, the examiner 
indicated that the veteran had a GAF score of 57 and that he 
had had a GAF score of between 55-59 for the past year.  As 
noted above, scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)

The Board does not wish to minimize the veteran's reported 
panic and anxiety attacks, including his testimony of having 
them up to three times per week at the time of his April 2003 
hearing.  It also does not wish to minimize the veteran's 
testimony that the Middle East conflict has brought back some 
memories of Vietnam.  However, the veteran testified that he 
had not sought treatment for his PTSD during the past two 
years.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  An evaluation in excess of 
30 percent is not warranted at any time through the course of 
the veteran's appeal.  Although the veteran has expressed his 
opinion regarding the degree of his impairment and presented 
testimony, the most probative evidence consists of the 
medical evidence prepared by skilled medical professionals, 
which demonstrates that an increased evaluation is not 
warranted.


Gunshot Wound Residuals of the Right Shoulder

Service connection is currently in effect for gunshot wound 
residuals of the right shoulder, which have been assigned a 
30 percent disability evaluation.  

Factors to be considered in the evaluation of muscle 
disabilities.

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal. (b) A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged. (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement. (d) 
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury. Simple 
wound of muscle without debridement or infection. (ii) 
History and complaint. Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings. Minimal scar. No 
evidence of fascial defect, atrophy, or impaired tonus. No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint. Service department record or other evidence of in-
service treatment for the wound. Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side. Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury. Through 
and through or deep penetrating wound due to high- velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring. (ii) History 
and complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track. Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area. Muscles swell and harden abnormally in 
contraction. Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function. If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38  C.F.R. § 4.56 (2003).

Diagnostic Code 5301 provides for evaluation of damage to 
Muscle Group I, the extrinsic muscles of the shoulder girdle 
consisting of the trapezius, the levator scapulae and the 
serratus magnus.  It involves upward rotation of the scapula 
and elevation of the arm above the shoulder level.  For 
involvement of the major extremity, a 30 percent evaluation 
is assigned for moderately severe damage and a 40 percent 
evaluation is assigned for severe damage. 

Diagnostic Code 5200 provides that a 30 percent evaluation 
may be assigned for favorable ankylosis of the scapulohumeral 
joint of the major upper extremity.  Ankylosis is considered 
favorable when abduction is to 60 degrees and the individual 
can reach his/her mouth and head.  A 40 percent evaluation 
requires ankylosis that is intermediate between favorable and 
unfavorable ankylosis.  A 50 percent evaluation requires 
unfavorable ankylosis when abduction is limited to 25 degrees 
from the side.

Limitation of arm motion is evaluated under Code 5201.  The 
minimum compensable evaluation for the dominant arm is 20 
percent, which is assigned when arm motion is limited to the 
shoulder level.  A 30 percent evaluation is warranted where 
motion is limited to midway between the side and shoulder 
level.  The maximum schedular rating of 40 percent is 
assigned when arm motion is limited to 25 degrees from the 
side.

Diagnostic Code 5202 provides that a 20 percent evaluation 
may be assigned for malunion of the humerus of the major 
upper extremity with moderate deformity or recurrent 
dislocation at the scapulohumeral joint with infrequent 
episodes and guarding of movement only at shoulder level.  A 
30 percent evaluation requires malunion of the humerus of the 
major upper extremity with marked deformity or recurrent 
dislocation at the scapulohumeral joint with frequent 
episodes and guarding of all arm movements.  A 50 percent 
evaluation requires fibrous union of the humerus.  A 60 
percent evaluation requires nonunion of the humerus (a false, 
flail joint).  An 80 percent evaluation requires loss of the 
head of the humerus (flail shoulder).

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

A review of the record demonstrates that in June 1970, the 
veteran sustained a gunshot wound to both shoulders and a 
fracture of the right scapula.  Entry of the wounds was 
anteriorly while exit wounds were on the right posteriorly.  
Debridement was performed and both bullets were removed.  
There was no nerve or artery damage.  X-rays of the shoulder 
revealed a fracture in the superior part of the right 
scapula.  After treatment, the veteran was noted to have full 
range of motion of both shoulders.  

A January 1971 VA examination revealed that the veteran was 
right-handed and that he complained of not having full use of 
his right arm.  The examination showed postoperative scars 
anteriorly and posteriorly on the left side, 3 1/4" by 1/4" 
and 4 and 1/2", which were healed; the scars on the anterior 
side were mildly tender.  On the right side, the scars were 
reported as 3 1/2" by 1/2" and 1/2" by 1/4" anteriorly and 3 1/2" 
by 3/4" posteriorly.  These were considered to be healed and 
nontender.  However, there was tenderness all about the 
shoulder and over the scapula.  The shoulder motions were 
normal with mild pain.  There was mild atrophy of the right 
shoulder and arm with an estimated 25 percent weakness of the 
right upper extremity.  In addition, the veteran reported 
having some numbness on the volar aspect of the right mid-arm 
to the finger tips on several occasions, and in July 1970, 
while picking up a bowling ball, he felt something slip at 
the right acromioclavicular joint and was told that he had a 
separation of the joint.  There was no tenderness at the 
joint, but the examiner did feel a bit of false motion.  
Weakness was considered the only subjective symptom.  In a 
March 1971 rating determination, the RO assigned a 30 percent 
disability evaluation for residuals of a gunshot wound to the 
right shoulder.  

In November 1997, the veteran requested an increased 
evaluation for his right shoulder gunshot wound residuals.  

In January 1998, the veteran was afforded a VA examination.  
At the time of the examination, the veteran was noted to have 
sustained a gunshot injury to both shoulders.  The veteran 
noted that his right hand, which was his dominant hand, had 
become weak particularly in terms of playing competitive 
sports, but the injury had not interfered with his activities 
of daily living until three years ago.  He stated that since 
that time, he had had difficulty doing lifting or work 
overhead.  He noted that he felt crepitus in both shoulders.  
He further reported a popping in his shoulder while working 
as a representative for Nabisco.  The veteran noted a second 
reinjury of his shoulder which did not respond to physical 
therapy as well as the first injury had.  

Physical examination revealed that on the veteran's left 
shoulder there was 4" x 1/4" slightly depressed scar with 
keloid formation which was nontender and that the veteran had 
a somewhat irregular scar on the posterior surface which 
measured 6" x 1/2", which was also nontender.  He was also 
noted to have a matching anterior scar on the right shoulder.  
The scars were nontender.  There was moderate crepitation 
felt in both shoulders.  The scars revealed no underlying 
tissue loss.  The muscle bulk and tone were normal.  There 
was no inflammation or edema.  The anterior scars were 
slightly reddened in color.  Otherwise, the appearance was 
normal.  

The examiner noted that the veteran had marked weakness upon 
lifting of his arms within 4 inches of his head.  He had 5-/5 
muscle strength in the right extremity in the upper muscle 
groups.  

In his July 1999 substantive appeal, the veteran indicated 
that his right shoulder had popped out twice in the past 4 
years.  

At the time of an August 1999 VA examination, the veteran 
reported having stiffness in both shoulders.  He stated that 
this was his only symptom.  Physical examination performed at 
that time revealed a transverse incision 8.0 cm long and 2.0 
cm wide on the top of the scapula.  On both shoulders 
anteriorly, there was a scar of entry and surgery, one was 
8.0 cm long and the other was 10.0 cm long.  There was no 
tenderness or adherence.  The texture was soft and there was 
no breakdown of the skin. The scars had minimal depression 
and there was no inflammation, edema, or keloid formation.  
There was no limitation of function caused by the scars.  A 
diagnosis of a bilateral gunshot through and through wounds 
of the shoulders was rendered at that time.  Photographs were 
taken and are of record.

At the time of a December 2001 VA examination, the veteran 
reported sustaining a gunshot wound to both shoulders.  
According to the veteran, he experienced some stiffness and 
occasional pain in both shoulders, exacerbated by cold 
weather or dampness.  He denied difficulty with the use of 
the upper extremities but complained of muscle fatigue at the 
end of the day.

Joint examination revealed a surgical scar on the right 
anterior shoulder which measured 3 inches in length and 4 
inches in width.  The scar was completely healed with minimal 
sensory deficit to palpation.  A scar at the right scapular 
region was 4 inches in length and was completely healed.  
Range of motion for the right shoulder was as follows:  
flexion 0 to 170 degrees; abduction 0 to 70 degrees; internal 
rotation 0 to 90 degrees; and external rotation 0 to 80 
degrees.  Muscle strength for the right shoulder flexor and 
abductor was 4+/5.  The rest of the muscles in the bilateral 
upper extremities were within normal limits.  Neer 
impingement sign was negative as were Hawkins, speed, and 
shoulder adduction tests.  Deep tendon reflexes were 2+ for 
bilateral biceps jerk and 2+ for triceps jerk, bilaterally.  
X-rays of the right shoulder done on January 7, 1998, were 
noted to be within normal limits.  A diagnosis of status post 
gunshot wound to the right and left shoulders with residual 
scar tissue and minimal decreased range of motion of the 
shoulder, with muscle strength remaining within normal 
limits, was rendered.  

At the time of his April 2003 hearing, the veteran testified 
that his right shoulder would creak in the morning.  He also 
noted that he had limited motion.  He stated after a few 
hours full motion returned to the shoulder.  He indicated 
that he did not have the strength that he normally had with 
his right hand and had to do things with the left.  He also 
reported increased problems with cold and damp weather.  The 
veteran also noted that his right shoulder had popped out in 
1996.  

In conjunction with the hearing, the veteran forwarded 
private treatment records relating to the injuries he 
sustained pulling a U-boat in March 1996.  A March 1996 x-ray 
of the right shoulder revealed normal configuration of the 
glenohumeral joint and acromioclavicular joint.  Soft tissue 
calcifications or acute fractures were not demonstrated.  An 
exotosis of the post-surgical change was associated with the 
superior margin of the right scapula.  It was the examiner's 
impression that the veteran had a prominent exotosis or post-
operative change associated with the superior margin of the 
right scapula.  The remainder of the right shoulder x-ray was 
otherwise unremarkable.  At the time of a May 1996 visit, the 
veteran was noted to have sustained a rotator cuff tear.  It 
was also observed that the veteran had sustained gunshot 
wounds to the right shoulder which had predominantly affected 
the soft tissue.  

A May 1996 MRI of the right shoulder revealed a normal 
examination except for a small amount of fluid in the 
acromioclavicular joint, of questionable significance.  At 
the time of a June 1997 follow-up visit, the veteran was 
noted to have a loss of abduction of 10 degrees and a loss of 
external and internal rotation of 5 degrees.  The examiner 
placed the overall total impairment of the right upper 
extremity at 8 percent.  

The criteria for an evaluation in excess of 30 percent for 
residuals of a gunshot wound to the right shoulder have not 
been met.  The veteran has not met the necessary criteria for 
a severe muscle injury as defined in 38 C.F.R. § 4.56(d)(4).

The record does not contain evidence of a shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, sloughing of soft parts, or 
intermuscular binding and scarring.  While the veteran was 
hospitalized for over a month, his wounds were noted to be 
healed and he was found to have full range of motion of both 
shoulders on August 10, 1970.  The veteran's scars have also 
not been shown to be ragged, more than mildly depressed, or 
adherent.  Loss of deep fascia or muscle substance, or soft 
flabby muscles in the wound area has also not been 
demonstrated.  His muscles have also not been noted to swell 
or harden abnormally in contraction.  X-rays have also not 
revealed evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile and there has been no demonstration of visible or 
measurable atrophy, adaptive contraction of an opposing group 
of muscles, atrophy of muscle groups not in the track of the 
missile, or induration or atrophy of an entire muscle 
following simple piercing by a projectile.

The criteria for an evaluation in excess of 30 percent under 
DC 5301, requiring severe disability, have also not been met.  
At the time of the veteran's January 1998 VA examination, 
there was only moderate crepitation felt in both shoulders.  
The scars revealed no underlying tissue loss and the 
veteran's muscle bulk and tone were normal.  He was also 
noted to have 5-/5 muscle strength in the right extremity in 
the upper muscle groups.  Moreover, at the time of the 
veteran's December 2001 VA examination, he was noted to have 
flexion to 170 degrees, abduction to 70 degrees, internal 
rotation to 90 degrees and external rotation to 80 degrees, 
indicating no significant loss of shoulder motion.  
Furthermore, muscle strength for the right shoulder for 
flexor and abductor was 4+/5 and the rest of the muscles in 
the upper right upper extremity were within normal limits.  
In addition, deep tendon reflexes were 2+ for bilateral 
biceps jerk and 2+ for triceps jerk.  X-rays of the right 
shoulder done on January 7, 1998, were noted to be within 
normal limits.  The Board further observes that the December 
2001 VA examiner diagnosed the veteran as having only minimal 
decreased range of motion of the shoulder, with muscle 
strength remaining in normal limits.  As such, the criteria 
for a 40 percent evaluation have not been met.  

An increased evaluation would also not be warranted under 
Codes 5200, 5201, and 5202, since the clinical evidence does 
not show that the right shoulder is ankylosed, that right 
shoulder abduction is limited to less than shoulder level, or 
that there is nonunion/fibrous union of the right humerus or 
loss of the right humeral head.  

The Board notes that the veteran has complained of right 
shoulder problems on numerous occasions.  However, based upon 
the objective medical findings there is no clinical objective 
pathology of functional loss due to pain, limitation of 
motion, weakness, incoordination, etc., which would permit 
assignment of a higher evaluation under these criteria.  
Specifically, loss of functioning arising from pain and 
weakness does not raise the veteran's level of disability to 
that of severe impairment or that akin to ankylosis or 
recurrent dislocation.  Similarly, loss of function does not 
nearly equate to limitation of shoulder motion to 25 degrees 
from the side.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).


Extraschedular Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2003).

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The veteran has not been recently hospitalized 
for PTSD or his right shoulder gunshot wound residuals.  
While the veteran has stated that his PTSD prevents him from 
obtaining a supervisory position at work, he continues to 
maintain full-time employment as a sales representative.  
Moreover, the currently assigned schedular disability 
evaluations contemplate interference with employment and loss 
of time from work.

In view of these findings, the Board concludes that the 
schedular criteria adequately contemplate the nature and 
severity of the veteran's currently service-connected PTSD 
and right shoulder gunshot wound residuals and that the 
record does not suggest, based upon these findings documented 
within the clinical reports, that the appellant has an 
"exceptional or unusual" disability such to require referral 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.


ORDER

An evaluation in excess of 30 percent for PTSD is denied.  

An evaluation in excess of 30 percent for residuals of a 
gunshot wound to the right shoulder is denied.




	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

APPEALS NOTICE:  A copy of the Board of Veterans' Appeals (BVA) decision in 
your appeal accompanies this notice.  This is the final decision for all 
issues either allowed, denied, or dismissed by the BVA in the "Order" 
section of the decision.  A "remand" section may follow the "Order," but 
a remand is not a final decision.  The advice below only applies to issues 
that were allowed, denied, or dismissed in the "Order."
You need do nothing further if you are satisfied with the outcome of your 
appeal.  We will return your file to your local VA office to implement the 
BVA's decision.  If you are not satisfied with the BVA's decision on any or 
all of the issues allowed, denied, or dismissed, you have four options:
(1)  Motion for Reconsideration:  You may file a "motion" asking the BVA 
to reconsider its decision by writing a letter to the BVA showing why you 
believe that the BVA committed an obvious error of fact or law in its 
decision in your appeal, or showing that new and material military service 
records have been discovered that are applicable to your appeal.  If the 
BVA decided more than one issue, be sure to tell us which issues you want 
reconsidered.  Address your letter to:  Director, Administrative Service 
(014), Board of Veterans' Appeals, 810 Vermont Avenue, NW, Washington, DC 
20420.  The Board places no time limit on filing a motion for 
reconsideration.
(2)  Motion to Revise the Board's Decision on the Basis of Clear and 
Unmistakable Error:  You may also file a motion asking that the Board 
revise its final decision if you believe the decision is based on "clear 
and unmistakable error" (CUE).  Care should be used in preparing such a 
motion because it must meet very specific requirements and the Board will 
not review a final decision on this basis more than once.  The Board 
encourages you to carefully review its Rules of Practice on CUE, 38 C.F.R. 
§§ 20.1400 - 20.1411 (1999), and seek help from a qualified representative 
before filing such a motion.  See "Representation before VA," below.  The 
Board places no time limit on filing a CUE review motion.
(3)  Appeal to the United States Court of Appeals for Veterans Claims:  You 
have the right to appeal this decision to the United States Court of 
Appeals for Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") if this BVA 
decision follows a Notice of Disagreement filed on or after November 18, 
1988.  A Notice of Appeal must be filed with the Court within 120 days from 
the date of mailing of the notice of the BVA's decision.  The date of 
mailing is the date that appears on the face of the enclosed BVA decision.  
The Court's address is:  The United States Court of Appeals for Veterans 
Claims, 625 Indiana Avenue, NW, Suite 900, Washington, DC 20004.  You may 
obtain information about the form of the Notice of Appeal, the procedure by 
which you may file your Notice of Appeal with the Court, the filing fee, 
and other matters covered by the Court's rules directly from the Court.  
You must also mail a copy of the Notice of Appeal to the VA General Counsel 
(027), 810 Vermont Avenue, NW, Washington, DC 20420.  However, this does 
not take the place of the Notice of Appeal you must file with the Court.  
Filing a copy of your Notice of Appeal with the General Counsel, the Board, 
or any other VA office WILL NOT protect your right of appeal to the Court.
(4)  Reopening your claim:  While it would not affect this BVA decision, 
you can also ask your local VA Regional Office to reopen your claim.  To be 
successful in reopening your claim, you must submit new and material 
evidence to that office.  VA may not consider another claim on the same 
factual basis.
You may do one or any combination of the above four things, but filing a 
concurrent Notice of Appeal with the Court and a motion with the Board may 
delay your case because of jurisdictional conflicts.  If you file a Notice 
of Appeal with the Court before you file a motion with the BVA, the BVA 
will not be able to consider your motion without the Court's permission.  
You will still have time to appeal to the Court after you file a motion for 
reconsideration with the Board if you file your motion promptly.  The Court 
has held that, if we receive your motion for reconsideration within 120 
days from the date wemailed you the BVA's decision, you will still be able 
to file a Notice of Appeal with the Court within a period of 120 days from 
the date that the Board mails you either notice that it has denied your 
motion or notice of its decision on reconsideration.
Representation before VA:  You may represent yourself in your claim before 
VA, including the BVA, or you may appoint someone to represent you.  You 
may appoint an accredited representative of an organization recognized by 
VA (a "service organization"), or another individual whom you choose, to 
represent you in your claim.  These persons may not charge you to represent 
you.  In the alternative, you may appoint an attorney-at-law or a VA 
accredited agent to represent you.  These persons may charge you a fee for 
their services under the following circumstances:  (1) you filed a Notice 
of Disagreement with respect to the claim on or after November 18, 1988; 
(2) a final BVA decision was subsequently issued with respect to that 
claim; and (3) you retained the attorney or accredited agent to represent 
you within one year from the date of the final BVA decision on that claim.  
An attorney or agent can charge a reasonable fee without meeting these 
requirements for services provided after October 9, 1992, in connection 
with a proceeding in a case arising out of a loan made, guaranteed, or 
insured under Chapter 37 of title 38, United States Code.  In all VA cases, 
a copy of any fee agreement between you and an attorney or accredited agent 
must be filed at this address:  Office of the Chief Counsel (01C), Board of 
Veterans' Appeals, 810 Vermont Avenue, NW, Washington, DC 20420.  The BVA 
may review the fee agreement for reasonableness on its own motion, or you 
or your attorney or accredited agent may file a motion for the BVA to 
review the fee agreement for reasonableness at the same address at which 
the agreement was filed.
Representation before the Court:  Information about representation before 
the Court may be obtained by writing directly to the Court.  Upon request, 
the Court will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated their availability 
to represent appellants.

VA 
FORM
NOV 
1999 
(RS) 
 4597





